      Case 2:19-cv-01722-JAM-DB Document 32 Filed 12/11/20 Page 1 of 5


     MICHAEL J. HADDAD (SBN 189114)
 1   JULIA SHERWIN (SBN 189268)
 2   TERESA ALLEN (SBN 264865)
     HADDAD & SHERWIN LLP
 3   505 Seventeenth Street
     Oakland, CA 94612
 4   Telephone:    (510) 452-5500
     Facsimile:    (510) 452-5510
 5

 6   Attorneys for Plaintiff
     KATHERINE JOHNSON
 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   RANDALL SCOTT JOHNSON, DECEASED, by )
     and through his Successor in Interest, KATHERINE )
11   JOHNSON, KATHERINE JOHNSON, Individually, )
                                                      )
12                   Plaintiff,                       )                 Case No. 2:19-cv-01722-JAM-DB
                                                      )
            vs.
13                                                    )
                                                      )                STIPULATION AND ORDER TO
14   CITY OF REDDING, a public entity; REDDING        )                MODIFY SCHEDULING ORDER
     POLICE CHIEF ROGER MOORE; REDDING                )                (ECF NO. 16)
15   POLICE OFFICER DARREN HULL; REDDING )
     POLICE OFFICER TREVOR KUYPER; SHASTA )
16   COUNTY, a public entity; SHASTA COUNTY           )
     SHERIFF-CORONER TOM BOSENKO, in his              )
17                                                    )
     individual and official capacities; SHASTA
18   COUNTY JAIL CAPTAIN DAVE KENT;                   )
     SERGEANT B. RODGERS; DEPUTY                      )
19   MCQUILLAN; DEPUTY WYATT MASON;                   )
                                                      )
     DEPUTY JOSHUA DORSTAD; CALIFORNIA                )
20   FORENSIC MEDICAL GROUP,                          )
21   INCORPORATED, a California corporation; DOE )
     Defendant 1; KERI RUBALCAVA, R.N.;               )
22   AMANDA REAM, R.N.; LINDA SMITH, R.N.;            )
     JOHN MAIKE, Psychiatric R.N.; CYNTHIA            )
23   COLLINS, L.V.N.; SHELBY CALLAHAN, L.V.N.; )
     DEBORAH SAEGER, MFT, and DOES 2–20;              )
24   individually, jointly, and severally,            )
                                                      )
25                                                    )
                                                      )
26                   Defendants.                      )
27

28
     Case No.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:19-cv-01722-JAM-DB Document 32 Filed 12/11/20 Page 2 of 5



 1            The parties hereby stipulate and agree to modify the Scheduling Order in this matter (ECF
 2
     No. 16), as follows:
 3
              1.     This is the parties’ first request for a continuance in this case.
 4
              2.     This is a wrongful death civil rights case involving Redding police, Shasta County
 5

 6   jail personnel and CFMG/Wellpath correctional health care personnel. The case involves nineteen

 7   named Defendants represented by three separate law firms. The parties are represented by

 8   experienced counsel who have worked together before, sometimes on many cases, and counsel have
 9
     worked cooperatively throughout this litigation. The parties have exchanged voluminous written
10
     discovery. Due to the COVID-19 pandemic and statewide lockdown, discovery was delayed in this
11
     matter for months. Even with the pandemic, the parties have completed thirteen depositions,
12
     including the Defendant Redding Police Officers, several of the Defendant County Deputies,
13

14   emergency medical personnel, and some other percipient witnesses. There are several more

15   depositions to complete. Many of the Defendants and witnesses now live out of state, and Plaintiff
16   lives in Spokane, Washington. Also, the Shasta County Coroner’s office has not yet been able to
17
     confirm a date for Plaintiff’s requested examination of Decedent Randall Johnson’s biological
18
     material by Plaintiff’s expert forensic pathologist. Plaintiff’s expert needs to do complete that
19
     examination before he can complete a report.
20

21            3.     In addition, Plaintiff’s counsel have had a roof leak at their office that soaked

22   insulation and the ceiling, which was discovered to contain asbestos. Plaintiff’s counsel were

23   required to move completely out of their office so that asbestos remediation and restoration can
24   occur.
25
              4.     Also, one of the associates working for Plaintiff’s counsel left the firm at the end of
26
     2019, and the firm was not able to fill that vacancy before the Alameda County COVID-19
27
     lockdown arose on March 16, 2020. The remaining associate has had to home-school her three
28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                           1
      Case 2:19-cv-01722-JAM-DB Document 32 Filed 12/11/20 Page 3 of 5


     young children since March 2020, and has not been able to work more than part-time. Plaintiff’s
 1

 2   counsel have hired a law graduate who took the October 2020 Bar Exam and will be sworn in most

 3   likely early next year.

 4           5.      Moreover, several counties in California, including Alameda and Contra Costa
 5
     counties, where Plaintiff’s counsel and the City of Redding Defendants’ counsel are located, have
 6
     issued another COVID-19 lockdown that is currently scheduled to last at least until January 4, 2021.
 7
             6.      The County and City of Redding Defendants would like more time between the
 8
     hearing on dispositive motions and filing the joint pretrial statement, and do not agree to a
 9

10   November 29, 2021, trial date. To accommodate all parties’ and their counsel’s schedules, and to

11   allow for the completion of discovery and expert disclosures, the parties hereby stipulate to a
12   continuance of the dates in this matter. The continuance would move dates as follows, adjusted
13
     pursuant to the Court’s instructions:
14
                    Event                           Current Date                            New Date
15
      Joint Mid-Litigation Statement April 9, 2021                                August 6, 2021
16

17    Fact Discovery Cutoff                April 23, 2021                         August 20, 2021

18    Expert Disclosures                   February 19, 2021                      June 25, 2021

19    Rebuttal Expert Disclosures          March 5, 2021                          July 16, 2021
20
      Expert Discovery Cutoff              April 23, 2021                         August 20, 2021
21
      Deadline to Meet and Confer          April 20, 2021                         August 13, 2021
22    re: any Cross-Dispositive
      Motions
23

24    Dispositive Motion Filing            May 18, 2021                           October 1, 2021

25    Dispositive Motion hearing           June 15, 2021, 1:30 p.m.               November 16, 2021, 1:30 p.m.
26    Joint Pretrial Statement             July 16, 2021                          December 31, 2021
27
      Final Pretrial Conference            July 23, 2021, 10:00 a.m.              January 7, 2022, 10:00 a.m.
28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                                 2
      Case 2:19-cv-01722-JAM-DB Document 32 Filed 12/11/20 Page 4 of 5



 1
      Trial                                August 30, 2021, 9:00 a.m.             February 14, 2022, 9:00 a.m.
 2

 3   Dated: December 3, 2020                           HADDAD & SHERWIN LLP
 4

 5                                                     /s/ Julia Sherwin
                                                       JULIA SHERWIN
 6                                                     Attorneys for Plaintiff
 7   Dated: December 10, 2020                          MCNAMARA, NEY, BEATTY, SLATTERY,
 8                                                     BORGES & AMBACHER LLP

 9                                                     /s/ Noah Blechman

10                                                     NOAH BLECHMAN
                                                       Attorneys for Defendants
11                                                     CITY OF REDDING; REDDING POLICE CHIEF
                                                       ROGER MOORE; OFFICER DARREN HULL; and
12                                                     OFFICER TREVOR KUYPER
13
     Dated: December 10, 2020                          BRICKWOOD LAW OFFICE
14

15                                                     /s/ Gary Brickwood
                                                       GARY BRICKWOOD
16
                                                       Attorneys for Defendants
17                                                     SHASTA COUNTY; SHERIFF-CORONER TOM
                                                       BOSENKO; SHASTA COUNTY JAIL CAPTAIN
18                                                     DAVE KENT; SERGEANT B. RODGERS; DEPUTY
                                                       MCQUILLAN; DEPUTY WYATT MASON; and
19                                                     DEPUTY JOSHUA DORSTAD
20

21   Dated: December 10, 2020                          THE LAW OFFICERS OF JEROME VARANINI

22
                                                        /s/ Jerome M. Varanini
23
                                                       JEROME M. VARANINI
24                                                     Attorneys for Defendants
                                                       CALIFORNIA FORENSIC MEDICAL GROUP,
25                                                     INC.; KERI RUBALCAVA, R.N.; AMANDA REAM,
                                                       R.N.; LINDA SMITH, R.N.; JOHN MAIKE,
26                                                     Psychiatric R.N.; CYNTHIA COLLINS, L.V.N.;
27                                                     SHELBY CALLAHAN, L.V.N.; and DEBORAH
                                                       SAEGER, MFT
28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                                  3
      Case 2:19-cv-01722-JAM-DB Document 32 Filed 12/11/20 Page 5 of 5


                                                       ORDER
 1
     Based on the parties’ stipulation, and with good cause appearing,
 2
              IT IS HEREBY ORDERED that the Pretrial Scheduling Order (ECF No. 16) is modified and
 3
     the trial and pretrial dates in this matter are continued as follows:
 4

 5
                    Event                           Current Date                            New Date
 6
      Joint Mid-Litigation Statement April 9, 2021                                August 6, 2021
 7
      Fact Discovery Cutoff                April 23, 2021                         August 20, 2021
 8

 9    Expert Disclosures                   February 19, 2021                      June 25, 2021

10    Rebuttal Expert Disclosures          March 5, 2021                          July 16, 2021

11    Expert Discovery Cutoff              April 23, 2021                         August 20, 2021
12
      Deadline to Meet and Confer          April 20, 2021                         August 13, 2021
13    re: any Cross-Dispositive
      Motions
14
      Dispositive Motion Filing            May 18, 2021                           October 1, 2021
15

16    Dispositive Motion hearing           June 15, 2021, 1:30 p.m.               November 16, 2021, 1:30 p.m.

17    Joint Pretrial Statement             July 16, 2021                          December 31, 2021

18    Final Pretrial Conference            July 23, 2021, 10:00 a.m.              January 7, 2022, 10:00 a.m.
19
      Trial                                August 30, 2021, 9:00 a.m.             February 14, 2022 9:00 a.m.
20

21

22   IT IS SO ORDERED.

23
     DATED: December 11, 2020                               /s/ John A. Mendez
24
                                                            THE HONORABLE JOHN A. MENDEZ
25                                                          UNITED STATES DISTRICT COURT JUDGE

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                                 4
